DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of 1-10 in the reply filed on 06/24/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Plasma supplier (upper electrode, AC power supply, gas supplier, para. [0015]) in claims 1-10.
Imaging element (charge coupled device CCD, para. [0054]) in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Equipment (camera, receiver, para. [0028], [0054]) in claim 1-10.
First member (top ring, para. [0028]) in claim 3-10.
Second member (bottom ring, para. [0028]) in claim 3-10.
Receiver (controller, para. [0059]) in claim 8.
Wiring (cable, para. [0054]) in claim 1-10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the ring includes a first member having a lower face on which the mark is provided" in the claim. Claim 1 already claims “the ring including a member having a lower face on which a mark to be photographed is provided.” It is unclear how many members there are with marks. Examiner interprets broadly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180061696 to D’Ambra.
Claim 1: D’Ambra discloses a semiconductor manufacturing apparatus comprising: a housing (100 [processing chamber], Fig. 1) configured to house a substrate (144 [substrate]); a plasma supplier (120/132/160) configured to supply plasma on an upper face of the substrate (para. [0018]); a support (115 [substrate support]) configured to support the substrate (144) and a ring (170 [ring assembly]) surrounding an end portion of the substrate (144, see Fig. 1), the ring (170) including a member (170) having a lower face on which a mark (290 [wear material indicator]) to be photographed is provided (Fig. 2A-2C); and
equipment (230 [sensor], Fig. 2A-2C) configured to photograph the mark or receive an image of the mark (see para. [0027] where 230 can detect optical signals) through a wiring (231 [optical transmission line]) that includes a first end portion able to be disposed in a vicinity of the mark (above 290) and a second end portion (portion connected to 180 [controller]) different from the first end portion (above 290).
Claim 8: D’Ambra discloses wherein the equipment (230, Fig. 2A-2C, D’Ambra) is a receiver (230) configured to receive the image of the mark (290) at an outside of the ring (170) through the wiring (231).
Claim(s) 2, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Ambra as applied to claims 1, 8 above, and further in view of US 20030186563 to Kobayashi.
Claim 2: D’Ambra discloses further comprising a controller (180 para. [0026], D’Ambra) configured to identify a position of the mark based on the image of the mark (para. [0026]).
Claim 7: D’Ambra discloses wherein the equipment (230, Fig. 2A-2C, D’Ambra) optically views the mark (205) through the wiring (231) from an outside of the ring (170).
Claim 9: D’Ambra discloses wherein the equipment (230, Fig. 2A-2C, D’Ambra) receives the image through the wiring (231).
However D’ambra does not disclose (claim 2) adjusting a position of the substrate on the support based on the position of the mark (claim 7) the equipment is a camera configured to photograph; (claim 9) an imaging element configured to take the image of the mark from a position between the mark and the first end portion.
Kobayashi (claim 2) adjusts a position of the substrate on the support based on the position of the mark (602/310a/90a, Fig. 11, 4) for the purpose of reducing overlaps of the ring and the substrate for improving temperature uniformity of the substrate (abstract); (claim 7) the equipment (6 [camera units], Fig. 3-4) is a camera (6) configured to photograph (605 [images]), (claim 9) an imaging element (62 image pickup parts], Fig. 6) configured to take the image of the mark (310A/90A) from a position between the mark and the first end portion (see Fig. 3), for the purpose of specifying the points (marks) thereby calculating the position of the substrate (para. [0082]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the substrate position adjustment and substitute the optical sensor to be a camera, and also incorporate an imaging element as taught by Kobayashi with motivation to improve temperature uniformity of the substrate and/or specify the points (marks) thereby calculating the position of the substrate.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Ambra as applied to claims 1, 8 above, and further in view of US 20110043228 to Makhratchev.
Claims 3-6: D’Ambra discloses (claim 3) wherein the ring (170, Fig. 2A-2C, D’Ambra) includes a first member (105 [edge ring]) having a lower face on which the mark (205) is provided, and a second member (104 [cover ring]); (claim 6) wherein each of the first member (105) and the second member (104) has a ring shape (see Fig. 1-2, para. [0021]).
However D’Ambra does not disclose (claim 3) the second member is into which the first end portion of the wiring is inserted; (claim 4) wherein the first end portion of the wiring is inserted into the second member so as to face the mark through a transparent portion of the second member; (claim 5) wherein the second member is disposed under a lower face of the first member.
Makhratchev discloses (claim 3) a second member (314 [ceramic coupling ring], Fig. 8) is into which a first end portion of the wiring (802 [electrical contact]) is inserted (see Fig. 8); (claim 4) wherein the first end portion of the wiring (802) is inserted into the second member (314) so as to face the component (128) through a transparent portion (804 [cavity]) of the second member (314, Fig. 8, para. [0064]); (claim 5) wherein the second member (314) is disposed under a lower face of the first member (128 [HER (hot edge ring)]).  Makhratchev discloses this for the purpose of providing for a sustained lifetime, is not prone to errors and provides for ease of maintenance and configuration. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of the two members, and configuration of the wiring in the second member as taught by Makhratchev with motivation to provide for a sustained lifetime, is not prone to errors and provides for ease of maintenance and configuration.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Ambra as applied to claims 1, 8 above, and further in view of US 20190108986 to Saitoh and US 20180261481 to Eto.
Claim 10: D’Ambra does not disclose further comprising a pin configured to raise and lower the ring for the purpose of depending on the thickness or outer diameter of the wafer.
Saitoh discloses further comprising a pin (“pins,” para. [0127]) configured to raise and lower the ring (5 [focus ring]) for the purpose of depending on the thickness or outer diameter of the wafer (para. [0128]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pins as taught by Saitoh with motivation to depend on the thickness or diameter of the wafer.
However D’Ambra does not disclose wherein the first end portion of the wiring is fixed to the pin.
Eto discloses wherein the first end portion (inside 162 [pin], Fig. 17A) of the wiring (161 [optical fiber]) is fixed to the pin (162 [pin]) for the purpose of avoiding performing a drilling process to the stage other than processes for the through holes, thereby reducing the hours necessary for performing drilling processes to the stage (para. [0243]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration taught by Eto with motivation to avoid performing a drilling process to the stage other than processes for the through holes, thereby reducing the hours necessary for performing drilling processes to the stage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718